Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the total number of clock cycles" in line 10 and “the number of clock cycles that a respective comparator is triggered.”  There is insufficient antecedent basis for these limitations in the claim.
Claims 8, 11 and 20 include the same phrase “the total number of clock cycles” and “the number of clock cycles that a respective comparator is triggered.”  here is insufficient antecedent basis for these limitations in the claims.
The balance of claims are rejected for being dependent upon an already rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2015/0063533 (Proska).
Regarding claim 1, Proska discloses a circuit (figure 1, elements 112,114, 116, 118, 120, 122, 124, 126, 128, 130, 134 for a circuit) configured for operation with a multi-bin photon-counting x-ray detector (element 110) for counting the number of photons that have interacted in the detector during an overall measurement time (elements 112-134 count via element 120 the number of photons that have been detected by element 110), said multi-bin photon-counting x-ray detector having multiple energy thresholds and configured for operating based on corresponding comparators (element 116 is a comparator that compares the detected pulse with an energy threshold element 118, see figure [0017]), 
wherein said circuit is configured to obtain or generate plural Total Time-Over- Threshold (TTOT) signals corresponding to plural different energy thresholds based on comparator output from corresponding comparators as input (see paragraph [0018] discloses determining TTOT signal based on the output from the comparator element 116 when it exceeds an energy threshold 118), 
wherein said circuit is configured to generate or obtain each of the TTOT signals based on input including the total number of clock cycles during which an input voltage pulse exceeds a reference voltage during said measurement time in a respective comparator (see paragraph [0030] discloses a clock generator that gates a signal that exceeds the threshold and counts the number of “on time” signals to provide a measure of TTOT), and/or said circuit  (elements 112-134)is configured to generate or obtain each of the TTOT signals from comparator output by summing the number of clock cycles that a respective comparator is triggered during said measurement time (the signal from the clock generator is counted or summed by the comparator 116 during the measurement time or and provides a measure of TTOT, see paragraph [0030]), and 
wherein said circuit (elements 112-134) is configured to provide energy integrating information as a digital energy-integrating signal based on an aggregation (see figure 3m element 306 digitizes the detected energy and  this is fed to the counter element 120 which aggregates or adds the counts) and/or combination of said plural TTOT signals (The TTOT signals are digitized and counted, see paragraph [0029]). 
Regarding claim 2, Proska discloses the circuit of claim 1, wherein said circuit is configured to provide energy integrating information formed from or represented by said plural TTOT signals (see paragraph [0029] discloses integrated signal which represents the energy and TTOT signal); and/or said circuit (element 112 -134) is configured to form a signal that approximates or represents an energy integrating signal based on said TTOT signals for said plural energy thresholds set at different energies (see paragraph [0029] discloses that the total charge or integrated charge is digitized and is a measure of the TTOT for energy thresholds).  
Regarding claim 3, Proska discloses discloses the circuit of claim 1, wherein said circuit (elements 112-134) is configured to form or generate a digital energy-integrating signal by summation (see paragraph [0029] discloses a digitized total charge or integrated charge which is counted or summed) or, linear or non-linear combination of said plural TTOT signals (the digital signal is a measure of the TTOT), and/or said circuit is configured to output the energy integrating information via said plural TTOT signals (paragraph [0029] discloses the TTOT signal is a digital signal that represents the total charge or integrated charge).  
Regarding claim 4, Proska discloses the circuit of claim 1, wherein said plural TTOT signals includes spectral energy information (see paragraph [0003] discloses that the binned photons can be reconstructed using a spectral reconstruction algorithm thus the TTOT signals must contain spectral energy information).  
Regarding claim 5, Proska discloses the circuit of claim 1, wherein the circuit (elements 112-134) is configured to be applied directly on comparator output (element 116) of said multi-bin photon-counting x-ray detector (element 110).  
Regarding claim 6, Proska discloses the circuit of claim 1, wherein each comparator (element 116) is configured to compare the magnitude of an input voltage pulse from one or more detector elements to a reference voltage corresponding to a respective energy threshold to produce a comparator output (see paragraph [0017] discloses that the comparator compares the amplitude or magnitude of the detector signals to an energy threshold or reference voltage to produce a comparator output (high or low or 0 or 1).  
Regarding claim 7, Proska discloses the circuit of claim 1, wherein the circuit (elements 112-134)is configured to sum comparator outputs for plural comparators during the measurement time (elements 116 outputs a signal which is counted or added over the measurement period), or wherein the circuit is configured to compute a mean value of comparator outputs during the measurement time (see paragraph [0025] discloses a mean value of the count value is computed), or wherein the circuit is configured to compute the sum of the clock cycles during which each comparator is the highest triggered comparator.  
Regarding claim 8, Proska discloses a Total Time-Over-Threshold (TTOT) logic circuit (figure 1, elements 112,114, 116, 118, 120, 122, 124, 126, 128, 130, 134 for a circuit) configured for operation with a multi-bin photon-counting x-ray detector (element 110) for counting the number of photons that have interacted in the detector during an overall measurement time (elements 112-134 count via element 120 the number of photons that have been detected by element 110), said multi-bin photon-counting x-ray detector having multiple energy thresholds and configured for operating based on corresponding comparators (element 116 is a comparator that compares the detected pulse with an energy threshold element 118, see figure [0017]), 
wherein said TTOT logic circuit is configured to generate plural Total Time- Over-Threshold (TTOT) signals corresponding to plural different energy thresholds based on comparator output from corresponding comparators as input (see paragraph [0018] discloses determining TTOT signal based on the output from the comparator element 116 when it exceeds an energy threshold 118), 
wherein said TTOT logic circuit is configured to generate or obtain each of the TTOT signals based on input including the total number of clock cycles during which an input voltage pulse exceeds a reference voltage during said measurement time in a respective comparator (see paragraph [0030] discloses a clock generator that gates a signal that exceeds the threshold and counts the number of “on time” signals to provide a measure of TTOT), and/or said circuit is configured to generate or obtain each of the TTOT signals from comparator output by summing the number of clock cycles that a respective comparator is triggered during said measurement time (elements 112-134)is configured to generate or obtain each of the TTOT signals from comparator output by summing the number of clock cycles that a respective comparator is triggered during said measurement time (the signal from the clock generator is counted or summed by the comparator 116 during the measurement time or and provides a measure of TTOT, see paragraph [0030]); and 
wherein said TTOT logic circuit (elements 112-134)is configured to provide energy integrating information as a digital energy-integrating signal based on an aggregation(see figure 3m element 306 digitizes the detected energy and  this is fed to the counter element 120 which aggregates or adds the counts) and/or combination of said plural TTOT signals (The TTOT signals are digitized and counted, see paragraph [0029]).  
Regarding claim 9, Proska discloses the TTOT logic circuit of claim 8, wherein the TTOT logic circuit is configured to provide energy integrating information formed from or represented by said plural TTOT signals (see paragraph [0029] discloses integrated signal which represents the energy and TTOT signal).  
Regarding claim 10, Proska discloses the TTOT logic circuit of claim 8, wherein the TTOT logic circuit (elements 112-134) is configured to be applied directly on comparator output (element 116) of the multi-bin photon- counting x-ray detector (element 110).  
Regarding claim 11, Proska discloses a digital processing circuit (figure 1, elements 112,114, 116, 118, 120, 122, 124, 126, 128, 130, 134 for a digital circuit)  configured for operation with a multi-bin photon-counting x-ray detector (element 110) for counting the number of photons that have interacted in the detector during an overall measurement time (elements 112-134 count via element 120 the number of photons that have been detected by element 110), said multi-bin photon- counting x-ray detector having multiple energy thresholds and configured for operating based on corresponding comparators (element 116 is a comparator that compares the detected pulse with an energy threshold element 118, see figure [0017]), 
wherein the digital processing circuit is configured to obtain more than one Total Time-Over-Threshold (TTOT) signal corresponding to more than one energy threshold, each TTOT signal being represented by the total number of clock cycles during which an input voltage pulse exceeds a reference voltage during said measurement time in a respective comparator (the signal from the clock generator is counted or summed by the comparator 116 during the measurement time or and provides a measure of TTOT, see paragraph [0030]),  and/or the number of clock cycles that a respective comparator is triggered during said measurement time (the signal from the clock generator is counted or summed by the comparator 116 during the measurement time or and provides a measure of TTOT, see paragraph [0030]); and 
wherein the digital processing circuit is configured to provide energy integrating information as a digital energy-integrating signal based on an aggregation (see figure 3, element 306 digitizes the detected energy and  this is fed to the counter element 120 which aggregates or adds the counts)  and/or combination of said more than one TTOT signal (The TTOT signals are digitized and counted, see paragraph [0029]). 
Regarding claim 12, Proska discloses the digital processing circuit of claim 11, wherein the digital processing circuit (elements 112-134) is configured to receive said more than one TTOT signal and form a combined value representing at least said energy integrating information based on said more than one TTOT signal (The TTOT signals are digitized and counted or combined and represent integrated energy , see paragraph [0029], discloses that the total charge or integrated charge is digitized and is a measure of the TTOT for energy thresholds).    
Regarding claim 13, Proska discloses the digital processing circuit of claim 12, wherein the digital processing circuit (elements 112-134) is configured to combine TTOT signals from low and high energy thresholds to form said combined value (see paragraph [0017] the comparator produces and output that is low or high and these are combined and counted by element 120).  
Regarding claim 14,  Proska discloses the digital processing circuit of claim 11, wherein the digital processing circuit (elements 112-134)is configured to receive said more than one TTOT signal and at least one photon-counting signal, and form a combined value representing energy integrating information and photon-counting information by signal combination (see paragraph [0029] discloses that the photos are counted and the TTOT signal is derived from the counted photons and combined or counted).  
Regarding claim 15, Proska discloses the digital processing circuit of claim 14, wherein the digital processing circuit (elements 112-134) is configured to form said combined value by signal combination dependent on the rate of incoming x-ray photons (the detected signal is dependent on the photon rate, see paragraph [0006]) and , and the digital processing circuit is configured to form said combined value by giving added weight to said at least one photon- counting signal in said signal combination at photon rates lower than a predetermined threshold rate (when the photon rate is low the counter adjusts, see paragraph [0018]))and giving added weight to said more than TTOT signal in said signal combination at photon rates higher than said threshold rate (the photons that are above the threshold are counted as they are above the threshold, see paragraph [0018])).  
Regarding claim 16, Proska discloses a measurement circuit (elements 112-134) for a photon-counting x-ray detector comprising a TTOT logic circuit of claim 8 (see above rejection of claim 8).  
Regarding claim 17, Proska discloses a measurement circuit for a photon-counting x-ray detector (element 110) comprising the digital processing circuit of claim 11 (see above).  
Regarding claim 18, Proska discloses an x-ray imaging system (See figure 1 which is an x-ray imager) comprising a circuit of claim 1 (see above rejection of claim 1).  
Regarding claim 19, Proska discloses the x-ray imaging system of claim 18, wherein the x-ray imaging system is configured to perform material specific imaging of an object (element 132 holds an object/subject) to be imaged based on the TTOT signals from plural energy thresholds as spectral information (see paragraph [0003] discloses that the detected binned and counted photos are reconstructed using a spectral reconstruction algorithm based on TTOT signals), and/or the x-ray imaging system is configured to perform material specific imaging of an object to be imaged based on the TTOT signals in combination with a photon counting signal and/or a digital energy integrating signal formed from the TTOT signals.  
Regarding claim 20, Proska discloses a method of obtaining energy integrating information from a multi-bin photon-counting x-ray detector (element 110) configured for counting the number of photons that have interacted in the detector during an overall measurement time (elements 112-134 count via element 120 the number of photons that have been detected by element 110), said multi-bin photon-counting x-ray detector having multiple energy thresholds and configured for operating based on corresponding comparators (element 116 is a comparator that compares the detected pulse with an energy threshold element 118, see figure [0017]), wherein the method comprises: 
providing or generating a signal that represents or approximates an energy integrating signal based on Total Time-Over-Threshold (TTOT) signals for plural energy thresholds set at different energies in said multi-bin photon-counting detector (see paragraph [0018] discloses determining TTOT signal based on the output from the comparator element 116 when it exceeds an energy threshold 118), each TTOT signal being represented by the total number of clock cycles during which an input voltage pulse exceeds a reference voltage during said measurement time in a respective comparator (see paragraph [0030] discloses a clock generator that gates a signal that exceeds the threshold and counts the number of “on time” signals to provide a measure of TTOT), and/or the number of clock cycles that a respective comparator is triggered during said measurement time (the signal from the clock generator is counted or summed by the comparator 116 during the measurement time or and provides a measure of TTOT, see paragraph [0030]), and 
wherein said step of providing or generating a signal that represents or approximates an energy integrating signal includes providing energy integrating information as a digital energy-integrating signal based on an aggregation (see figure 3, element 306 digitizes the detected energy and  this is fed to the counter element 120 which aggregates or adds the counts) and/or combination of said TTOT signals (The TTOT signals are digitized and counted, see paragraph [0029]).  
Regarding claim 21, Proska discloses a computer-program product comprising a non-transitory computer- readable medium having stored thereon a computer program, said computer program comprising instructions, which when executed by a processor, cause the processor to perform the method of claim 20 (Element 134 is a computer for performing the method of claim 20 which inherently includes a computer program and instructions and a processor to perform the method of claim 20).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE S. KIM whose telephone number is (571)272-8458. The examiner can normally be reached M-F 8am-4:30pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE S. KIM/Primary Examiner, Art Unit 2896